DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 have been cancelled.  Claims 19-36 have been added.  Claims 19-36 are pending and examined below.

Allowable Subject Matter
Claims 19-36 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20070112468 A1 discloses a method of operating a multi-axis machine. The machine linkage is monitored to detect an approach by linkage joint(s) toward singularity. A degree of the approached singularity is determined. The joint(s) approaching singularity are identified. Virtual joints are used to replace the identified joint(s) in a manipulator matrix to modify the manipulator matrix. The modified matrix is used to determine position changes for the linkage links. This method can provide software-based compensation for a wide range of machine configurations, without a priori knowledge of singularities for a given machine.
As per independent claims 19, 25, and 31 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious c) if the given target location is non-singular, teaching the robot by associating a selected configuration with the given target location; and if the given target location is singular, teaching the robot by associating an assigned joint-values solution with the given target location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR onl.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Basil T. Jos/Primary Examiner, Art Unit 3664